Ferguson, Judge
(dissenting):
I dissent.
In United States v Baca, 14 USCMA 76, 33 CMR 288, I joined with my brothers in affirming the conviction of an accused who pleaded not guilty but who was tried jointly with a co-accused who pleaded guilty. I did so, as the “theory of the prosecution and defense, and the preciseness of the instructions,” compelled the conclusion that the plea of guilty “did not prejudice the court-martial against the accused in its deliberations on his guilt or innocence.” United States v Baca, supra, at page 79. The Baca decision, however, clearly establishes that it is error to try such a case jointly, the question being whether his substantial rights were harmed. Uniform Code of Military Justice, Article 59, 10 *197USC § 859; Walker v United States, 93 F2d 383, 395 (CA8th Cir) (1937).
The record before us demonstrates that accused was prejudiced and, in view of his application to the convening authority for a separate trial, I would not enforce the doctrine of waiver. I base my conclusion as to prejudice upon the following circumstances.
Accused pleaded not guilty to charges of housebreaking, in violation of Code, supra, Article 130, 10 USC § 930, and larceny, in violation of Code, supra, Article 121, 10 USC § 921. By his testimony, he proffered the defense of coercion, alleging that his co-accused, Hadley, had forced him to participate in the offenses charged and to make a pretrial statement in which he admitted his guilt. Hadley, however, pleaded guilty to committing the same offenses jointly with the accused and in pursuance of a common intent. To support that plea, the prosecution introduced Hadley’s confession in which he declared that the idea to commit the crimes originated with the accused and was, in the main, executed by him.
Moreover, following accused’s exculpatory testimony, Hadley’s counsel was permitted to cross-examine him on the issue of coercion and to argue to the court-martial that his client “has not pleaded guilty to being a villian [sic] or coercer of young boys or of any other of these allegations that have been made against him.” He also pointed out that Hadley’s plea was limited to admitting his guilt “of entering someone else’s room and carrying out someone else’s personal property in concert with Airman Oliver.” (Emphasis supplied.)
True it is that the law officer instructed the court that the guilt of the two accused must be separately determined and that Hadley’s confession could not be considered against Oliver, but — unlike the situation presented in United States v Baca, supra — it seems to me that we demand far to much from a court member to ask him to disregard a plea of guilty to concerted action, a confession which places the major portion of the blame on Oliver, and an argument which emphasizes the purported falsity of accused’s defense. And none of these matters would have been present to militate against the accused if the men had been tried separately. Cf. Delli Paoli v United States, 352 US 232, 1 L ed 2d 278, 77 S Ct 294 (1957); Kramer v United States, 317 F2d 114 (CA DC Cir) (1963). The fact of the matter is that the joint trial permitted the prosecution to double-shot its guns by adding to its case the advocacy of Hadley’s counsel, his hostile examination of accused, and the effective ammunition of Hadley’s confession. Under such circumstances, there is more than a fair risk that the military jury, despite the law officer’s instructions, was led to give scant consideration to Oliver’s testimony. Thus, I would hold the error to be prejudicial and set aside the findings and sentence. Unlike United States v Baca, supra, the United States here gained an unwarranted advantage by the course which it followed, and we should not countenance such tactics when the matter was brought to the attention of the authorities prior to trial and a separate trial sought for the valid reasons which this record so compellingly establishes.
I would reverse the decision of the board of review and order a rehearing.